El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto por Felipe Belpré contra sentencia que en grado de apelación y mediante celebración de nuevo juicio dictó la Corte de Distrito de Guayama, en 15 de enero del corriente año, conde-nando al apelante, como. culpable del delito de alterar la paz pública, a la pena de dos meses de cárcel y las costas.
La representación de la parte apelante ha alegado ante ■esta Corte Suprema por escrito y oralmente, que Belpré fné penado por la Corte de Distrito de Guayama en virtud de dos denuncias presentadas separadamente ante la corte municipal del mismo nombre, una de ellas por alteración de la *509paz pública y la otra por portar armas prohibidas, siendo idén-ticos los hechos que sirvieron de fundamento a cada nna de dichas denuncias, sin otra variante que la de especificarse en la segunda que el acusado portaba un revólver, por lo que somete a la consideración de esta Corte Suprema la cuestión legal de si ambos casos deben ser considerados conjunta-mente y resueltos por una misma sentencia con una sola pena o si en todo caso deben reducirse las penas impuestas a Bel-pré por resultar excesivas.
En la transcripción de autos que tenemos a la vista no hay pliego de excepciones ni escrito de exposición del caso y sólo aparecen: 1°., el escrito de denuncia en que se imputa a Belpré el hecho de que en 6 de noviembre del año próximo pasado y en la Calle de Agustín Calimano, de Gruayama, dis-trito judicial municipal del mismo nombre, en los instantes en que se celebraba una manifestación pública de carácter político, el mencionado acusado alteró con conducta provoca-dora y ofensiva el buen orden y la tranquilidad de la mani-festación; 2°., la sentencia por la que la Corte de Distrito de Gruayama después de haber hecho el denunciado la alega-ción de culpable del delito de alterar la paz pública, lo con-denó a la pena de dos meses de cárcel y las costas; 3°., el escrito del abogado del acusado interponiendo contra dicha sentencia recurso de apelación para ante esta Corte Suprema.
Como se ve, el récord no ha venido preparado en forma tal que podamos considerar la alegación hecha ante esta corte en apoyo del recurso, tendente a mostrar que por hechos idén-ticos se han impuesto a Belpré dos condenas en lugar de una.
Una corte de apelación tomará en cuenta el contenido de sus propios autos cuando se le pida en debida forma, pero no tendrá en consideración, al resolver un caso, lo que arrojen los autos de otro caso distinto, a menos que éstos se sometan a la consideración del tribunal haciéndolos parte de los autos del caso que se considera. 3 Cyc., 179, 180.
De todos modos, en la denuncia que originó el presente caso no se imputó al acusado el hecho de portar una arma pro-*510liibida sino el de perturbar la paz pública y ese hecho pnede ser denunciado y perseguido separadamente del otro.
La pena impuesta no es excesiva.
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Alclrey.
El Juez Asociado Sr. MacLeary no. tomó parte en la reso-lución de este caso.